Citation Nr: 0619794	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-20 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for low back strain.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right shoulder strain. 

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an inguinal hernia.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for arthritis of the 
back. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1969, 
and from April 1971 to May 1987.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

Service connection is now in effect for cyst, recurrent, 
behind the left ear; residuals scar from laceration of the 
left knee; and fracture of the distal 5th metacarpal, each 
rated individually as noncompensably disabling.  A 10 percent 
rating has been assigned for the aggregate impairment under 
38 C.F.R. § 3.324 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the extended 20-plus year period of time the veteran 
served in the military, his service medical records are quite 
limited.  

Available records reflect that he was evaluated in service 
for an inguinal hernia but none was found.  He was seen in 
1977 for right shoulder strain.  He was also seen on multiple 
occasions for back strain.  Another clinical finding in 
service was of "resolving arthritis", a somewhat unusual 
finding the essence of which is unclear.

On a rather limited VA examination in May 1987, immediately 
after separation from service, the veteran complained of many 
of the herein concerned disorders.  On that examination, he 
was shown on X-ray to have questionable suprapatellar fluid 
collection of the left knee.  He was also noted to complain 
of knee, shoulder and back tenderness.  Although clinical 
findings were minimally reported, diagnoses included laxity 
of the right inguinal ring as well as shoulder, back and knee 
disability.  There was no opinion as to whether these were 
associable with anything of service origin.  

Nonetheless, in a rating in August 1987, service connection 
was denied for inguinal hernia, right shoulder disorder, left 
knee disorder, and a back disorder.

Since then, the veteran has endeavored to reopen his claim 
and has provided information as to a number of private care-
givers who have treated him for these and the other 
disabilities identified on the front page of this decision.  
Some of these records are in the file showing care for the 
herein concerned disabilities; however, not all of the 
records are entirely legible, and it is unclear whether all 
such records have now been obtained.

Moreover, he has not undergone a VA examination since 1987 to 
determine the nature of current disabilities; nor is there 
any definitive opinion of record as to whether any post-
service and/or current disabilities are in any way related to 
any symptoms in service.

Since the initial decision by the RO in 1987, numerous 
revisions have taken place with regard to safeguarding due 
process and reciprocal obligations on the part of VA to 
assist a veteran in obtaining all pertinent evidence.  
Additional mandates have been effectuated which require that 
a veteran be fully informed as to what is required, and that 
VA assist him in obtaining all documentation which might be 
helpful to the pending claim.  

In this case, the Board finds that it is unclear whether 
additional records may be available from service.  Certainly 
the veteran should be requested to add to any records for the 
period soon after service.  He is also entitled to a 
comprehensive VA examination and medical opinions with regard 
to the pertinent issues in his claims.

Accordingly, the case is REMANDED for the following action:

1.  The 
RO should 
request 
that the 
service 
departmen
ts for 
both of 
the 
veteran's 
periods 
of 
service 
search 
for all 
clinical 
records 
for all 
medical 
care 
therein, 
including 
201 file, 
etc.  
These 
should be 
added to 
the 
claims 
file.

2.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If there 
is 
additiona
l 
evidence 
available 
from 
private 
caregiver
s, 
particula
rly for 
the 
period 
soon 
after 
service, 
for any 
of the 
herein 
concerned 
disabilit
ies, the 
veteran 
should 
provide 
such 
records.  
The RO 
should 
assist as 
necessary 
in 
obtaining 
same.

All VA 
records 
should be 
added to 
the 
claims 
file.

3.  The 
veteran 
should 
then be 
examined 
by VA 
examiners 
to 
determine 
the (a) 
nature of 
all in-
service 
symptoms 
relating 
to his 
back, 
hernia, 
and 
bilateral 
shoulder 
disorders
; (b ) 
whether 
there 
were any 
residuals 
of such 
disabilit
ies 
thereafte
r; (c) 
when did 
the 
veteran's 
current 
and 
claimed 
disabilit
ies 
relating 
to his 
hernia, 
back and 
shoulders
, 
including 
arthritis
, 
commence; 
and (d) 
to what 
are they 
more 
likely 
than not 
attributa
ble.  All 
available 
evidence 
should be 
made 
available 
for the 
examiners 
to 
review.

4.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


